EXHIBIT 10.1


REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 30th day of September, 2016 (the “Effective Date”),
by and between HSRE-MINT HILL, LLC, a Delaware limited liability company
(“Seller”); GAHC4 MINT HILL NC MOB, LLC, a Delaware limited liability company,
its successors and assigns (“Buyer”); and Chicago Title Insurance Company
(“Escrow Agent”).
RECITALS
I.    Seller owns the Property (as hereinafter defined).
II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property, on the terms and conditions contained in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1
SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:
1.1.1    Seller’s ground leasehold interest in and to all of the land commonly
known as The Mint Hill Medical Office Building and having an address of 10545
Blair Road, Mint Hill, North Carolina 28227, together with all privileges,
rights, easements and appurtenances belonging to such interest, including
without limitation, the Ground Lease (as hereinafter defined), all right, title
and interest of Seller (if any) in and to any streets, alleys, passages, and
other rights-of-way or appurtenances included in, adjacent to or used in
connection with such land and all right, title and interest of Seller (if any)
in all mineral and development rights appurtenant to such land (collectively,
the “Land”), as more particularly described on Exhibit “A” attached hereto;
1.1.2    Subject to the terms of the Ground Lease (as hereinafter defined),
Seller’s fee simple interest in all buildings, structures and other improvements
and all fixtures, systems and facilities located on the Land (collectively, the
“Improvements”);
1.1.3    Seller’s right, title and interest, as “lessee” or “tenant” in and to
that certain Ground Lease Agreement by and between the Charlotte-Mecklenburg
Hospital Authority, a public body corporate and politic (“Ground Lessor”), and
HR of Carolinas, LLC, a Delaware limited liability company (“Original Ground
Tenant”), dated as of December 29, 2008, as





--------------------------------------------------------------------------------




amended by that certain First Amendment to Ground Lease Agreement by and between
Ground Lessor and Original Ground Tenant, dated effective as of November 12,
2009, as the Original Ground Tenant’s interest therein was assigned by that
certain Assignment and Assumption of Ground Lease Agreement between Original
Ground Tenant and Seller (collectively, the “Ground Lease”);
1.1.4    Seller’s right, title and interest, as “landlord” or “lessor” in and to
all leases, including all amendments thereto and modifications thereof (each,
collectively, a “Tenant Lease” and, if more than one (1), the “Tenant Leases”),
all of which, as of the Effective Date, are reflected on Exhibit “B” attached
hereto, together with all security deposits, other deposits held in connection
therewith, and all of Seller’s right title and interest in and to all
guarantees, letters of credit and other similar credit enhancements providing
additional security for the Tenant Leases (each “tenant” or “lessee” under a
Tenant Lease shall be referred to herein as a “Tenant”, and where more than one,
the “Tenants”);
1.1.5    Seller’s interest, in (i) any and all tangible personal property owned
by Seller located on or used exclusively in connection with the Real Property
(as defined below), including, without limitation, sculptures, paintings and
other artwork, equipment, furniture, tools and supplies, if any (collectively,
the “Tangible Personal Property”); and (ii) to the extent assignable, any and
all plans and specifications; architectural and engineering drawings; the common
name of the Real Property (collectively, the “Intangible Personal Property”, and
collectively with the Tangible Personal Property, the “Personal Property”);
1.1.6    All warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);
1.1.7    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Real Property (collectively,
the “Permits”);
1.1.8    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”), as reflected on Schedule 1.1.8 attached
hereto provided, however and notwithstanding anything to the contrary contained
herein, that Seller shall terminate at Closing, at Seller’s cost, any Contracts
that Buyer does not elect to assume pursuant to Section 3.4.


1.1.9    All of Seller’s rights in and to any trade names used or utilized in
connection with the Property, including, without limitation, Seller’s
non-exclusive right (if any) to the trade name “Mint Hill Medical Plaza” (the
“Trade Name”);
1.1.10    The Land and Improvements are hereinafter sometimes referred to
collectively as the “Real Property”, and the Real Property, Tenant Leases,
Personal Property, Warranties, Permits, Contracts and Trade Name are hereinafter
sometimes referred to collectively as the “Property.”
1.2    Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s interest in and to the Property, on the
terms and conditions set forth in this Agreement.


2

--------------------------------------------------------------------------------




1.3    Purchase Price. The purchase price for the Property shall be Twenty One
Million and No/100 Dollars ($21,000,000.00) (the “Purchase Price”). The Purchase
Price shall be paid to Seller by Buyer on the Closing Date (as defined below),
plus or minus all adjustments or credits as set forth herein, by wire transfer
of immediately available federal funds.
1.4    Deposit And Escrow.
1.4.1    Within two (2) Business Days after the Effective Date, Buyer shall
deliver to Escrow Agent at the following address: Chicago Title Insurance
Company, 2828 Routh Street, Suite 800, Dallas, Texas 75201, Attention: Shannon
Bright, Phone: 214-965-1719, Facsimile: 214-965-1627, Email: brights@ctt.com, a
deposit in the amount of Five Hundred Thousand Dollars ($500,000.00) (the
“Deposit”). The Deposit shall be held in an insured, interest-bearing account
with interest accruing for the benefit of Buyer. For purposes of this Agreement
the term “Deposit” shall include any and all interest earned thereon, and shall
also include any additional deposit made by Buyer pursuant to Section 1.5 below.
The Escrow Agent may conclusively rely upon and act in accordance with any
certificate, instructions, notice, letter, e-mail, facsimile, or other written
instrument believed to be genuine and signed or communicated by the proper party
or parties.
1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon delivery of Buyer's Approval Notice (as defined
below), the Deposit shall not be returned to Buyer unless escrow fails to close
due to (i) Seller's breach or default under this Agreement, (ii) a failure of a
representation or warranty by Seller to be true and correct in all material
respects as of the Closing, (iii) a failure of a condition precedent set forth
in Section 5.4, or (iv) any other reason that entitles Buyer to have the Deposit
returned as otherwise provided in this Agreement. In the event Buyer shall elect
to terminate this Agreement during the Due Diligence Period (as defined below)
or under circumstances that entitle Buyer to have the Deposit returned as
provided for herein, the Deposit shall be returned to Buyer as provided in
Section 3.6 below.
1.5    Closing Date. The closing (sometimes referred to herein as the “Close of
Escrow” or “Closing”) means the date on which Seller transfers its interest in
the Property to Buyer pursuant to the Assignment (as defined below) and shall
take place through an escrow with Escrow Agent on the day which is thirty (30)
days after the expiration of the Due Diligence Period (as defined below) (as the
same may be held earlier or extended in accordance herewith, the “Closing
Date”). If and only if one (1) or more condition precedent(s) to Buyer’s
obligation to close as provided in Section 5.4 below fail(s) to be satisfied
prior to Closing, Buyer shall have the option, in its sole and absolute
discretion, to extend the Closing Date by up to thirty (30) days after the
originally scheduled Closing Date upon (i) written notice to Seller delivered no
later than one (1) Business Day prior to such originally scheduled Closing Date,
and (ii) Buyer depositing an additional $300,000 with Escrow Agent
simultaneously with the delivery of such written notice, or within one (1)
Business Day after such delivery, which additional deposit and all interest
thereon shall be added to and become a part of the Deposit for all purposes
under this Agreement. Notwithstanding the foregoing, Buyer has the right, upon
five (5) Business Days’ notice to Seller, to accelerate the Closing, subject,
however, to satisfaction of the conditions to Closing hereunder.


3

--------------------------------------------------------------------------------




ARTICLE 2
TITLE AND SURVEY
2.1    Title and Survey. With respect to the Property, Seller, at its expense
shall (i) obtain a preliminary title report or commitment (as applicable, the
“Preliminary Report”) from Escrow Agent (referred to herein in such capacity as
the “Title Company”), together with legible copies of all recorded encumbrances
and exceptions to title. Buyer may, at its option and expense, (i) conduct UCC
searches covering Seller and the Property (the “UCC Searches”) and (ii) order an
update to the existing survey of the Real Property or any portion thereof by a
licensed surveyor or registered professional engineer (the “Survey”).
2.2    Required Title Condition. Seller’s ground leasehold interest under the
Ground Lease shall be transferred to Buyer subject only to the following
matters: (i) current, non-delinquent real estate taxes and assessments, (ii) the
matters set forth in the Preliminary Report and permitted by Buyer, in Buyer’s
sole and absolute discretion, as part of each Title Policy (as defined below),
(iii) the Ground Lease and the Tenant Leases, (iv) any other matters approved in
writing by Buyer in Buyer’s sole and absolute discretion, and (v) matters caused
by, through or under Buyer (collectively, the “Required Title Condition”);
provided however, that if Buyer fails to object, in writing, to any matters set
forth in any Preliminary Report and/or reflected on or missing from any Survey
prior to the seventh (7th ) Business Day prior to the expiration of the Due
Diligence Period, such matters shall be deemed approved by Buyer, and the
Property may be conveyed to Buyer subject to such matters, except as otherwise
provided herein. Within six (6) Business Days after the date on which Seller
receives notification from Buyer of any objections to matters set forth on any
Preliminary Report and/or reflected on or missing from the Survey (each, an
“Unpermitted Defect”), Seller shall advise Buyer in writing whether Seller
intends to cure any such Unpermitted Defect in the manner specified below and,
if so, Seller shall thereupon promptly proceed to cure such Unpermitted Defect.
If Seller declines to cure any such Unpermitted Defect, or if Seller fails,
despite its reasonable efforts, to cure any Unpermitted Defect on or prior to
the Closing Date to the Buyer’s reasonable satisfaction, then Buyer shall, at
its option: (a) waive such Unpermitted Defect by proceeding to Closing as
provided in this Agreement; or (b) terminate the entirety of this Agreement in
writing, in which event the Deposit shall be returned to Buyer within one (1)
Business Day after such termination and each party shall thereupon be released
from all further obligations hereunder (except as otherwise provided herein.
Notwithstanding anything contained in this Section 2.2 to the contrary, Seller
shall be obligated, at its sole cost and expense, to satisfy at or prior to
Closing all liens and encumbrances related to Seller’s mortgage financing and
other monetary liens and encumbrances of a fixed sum granted by Seller, and all
other monetary encumbrances affecting the Property evidenced by deeds of trust,
tax liens, judgments, mechanics’ liens, or other liens or charges in a fixed sum
not to exceed $200,000.00, and Seller authorizes the use of the Purchase Price
or a portion thereof to pay and discharge the same at Closing. Except as
expressly provided herein, Seller shall have no obligation to cure any
Unpermitted Defect unless Seller affirmatively agrees to do so in writing.
ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access. From and after the Effective Date through the Closing, (i) Buyer,
personally or through its authorized agent or representatives, shall be
entitled, upon reasonable


4

--------------------------------------------------------------------------------




advance notice to Seller, to enter upon the Property during normal business
hours and shall have the right to make such investigations, including
appraisals, tenant interviews, interviews of government officials, engineering
studies, environmental studies and underwriting analyses, as Buyer deems
necessary or advisable, provided, however, that any such investigations or other
non-invasive testing activity shall not materially disrupt the operations of the
Tenants, and (ii) Seller shall, at Seller’s expense, turn on, run, and maintain,
with any interruption in service, electrical power and all utilities to the
Property (including without limitation plumbing, heating and air conditioning
systems) to facilitate Buyer’s non-invasive testing and investigations thereof.
Buyer shall coordinate with Seller through the personnel of Seller’s property
manager who are expressly identified by Seller to Buyer in Schedule 3.1 attached
hereto (or such other personnel who Seller may identify to Buyer in writing from
time to time) as the designated contact person(s) for purposes of this Agreement
at least one (1) business day prior to any investigation or other non-invasive
testing on the Property, tenant interviews or interviews with government
officials, and Seller shall have the right to have a representative present for
such occurrence. Prior to the Closing, Buyer shall keep the results of any
appraisal of the Property strictly confidential and shall only disclose such
results to its attorneys, prospective lenders or other professional advisors
with instructions to similarly maintain the confidentiality of such results, and
as required by (a) law, regulation or ordinance, (b) any governmental or
quasi-governmental agency or (c) in connection with public reporting
requirements to which Buyer is subject. Notwithstanding anything to the contrary
contained in this Agreement, Buyer shall have the right to conduct a standard
and customary Phase I environmental site assessment (which, for the purposes of
the following sentence shall not be deemed to constitute an invasive test) with
respect to the Property. No Phase II environmental site assessment or any other
invasive testing or borings shall be done unless any Phase I environmental site
assessment recommends that additional testing be undertaken, and then only with
prior written notification to Seller and Seller’s written approval of the same.
Notwithstanding any other provisions of this Agreement, if Buyer’s Phase I
environmental site assessment for the Property recommends that a Phase II
environmental site assessment or other invasive testing be undertaken and Buyer
requests Seller’s approval to conduct the same, then Buyer shall submit to
Seller for review and approval during the Due Diligence Period a work plan
(“Work Plan”) describing any and all proposed invasive environmental due
diligence work or destructive/invasive testing in connection with such Phase II
environmental site assessment or other recommended testing (“Work”) to be
conducted with respect to the Property by Buyer (such as the collection of soil
or groundwater samples or similar tests involving the penetration of the surface
or subsurface of the Real Property or the structural components of the Real
Property) prior to performing any such Work. Seller shall have the right to
disapprove or request reasonable modifications to the Work Plan. If Buyer and
Seller are unable to agree upon the scope and content of the Work Plan or if
Seller does not approve any requested invasive testing or boring or destructive
testing in the Work Plan, Buyer may during the Due Diligence Period terminate
this Agreement and receive a refund of the Deposit, with interest accrued
thereon while held by Escrow Agent. Buyer shall not commence the Work prior to
Seller’s approval of the Work Plan. Promptly following completion of the Work,
Buyer shall, at its sole cost and expense, restore the Property to substantially
the same condition as it existed immediately prior to Buyer’s entry to the
Property. Buyer hereby agrees to indemnify and hold Seller (and Seller’s agents,
advisors, partners, members, owners, officers and directors, as the case may be)
harmless from any physical damages arising out of all inspections and
investigations by Buyer or its agents or independent contractors, but in no
event shall the


5

--------------------------------------------------------------------------------




indemnity of this Section include liability relating to any pre-existing
conditions disclosed by Buyer’s investigations. Notwithstanding any other
provision in this Agreement to the contrary, this indemnification shall survive
the termination of or Closing under this Agreement. Upon written request from
Seller, Buyer shall deliver to Seller evidence of a commercial general liability
insurance policy with a financially responsible insurance company acceptable to
Seller, in Seller’s reasonable discretion, covering: (i) the activities of
Buyer, and Buyer’s employees, agents, consultants, contractors and
subcontractors on or upon the Property; and (ii) Buyer’s indemnity obligation
set forth in this Section 3.1 (“Liability Policy”). The Liability Policy shall
have a per occurrence limit of at least $1,000,000.00 and an aggregate limit of
at least $2,000,000.00, and shall name Seller and Seller’s lender as additional
insureds.
3.2    Due Diligence Period. Subject to the conditions set forth in Section 3.1
above, Buyer has had and shall have from September 12, 2016, until October 12,
2016 (such period being the “Due Diligence Period”), to physically inspect the
Property, review the economic data, conduct appraisals, perform examinations of
the physical condition of the Improvements, examine the Property for the
presence of Hazardous Materials (as defined below), and to otherwise conduct
such due diligence review of the Property and all of the items furnished by
Seller to Buyer pursuant to Section 3.3 below or otherwise, and all records and
other materials related thereto as Buyer deems appropriate.
3.3    Items to be Provided by Seller. Buyer acknowledges that, prior to the
Effective Date, Seller provided Buyer with due diligence materials and
information previously requested by Buyer (collectively, the “Property
Information”). Except as expressly set forth in this Agreement and/or in any
documents delivered at Closing, Seller expressly disclaims any representations
or warranties, express or implied, with respect to the Property Information.
3.4    Property Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing. Effective as of the Closing Date, Seller, at Seller’s
expense, shall terminate all Contracts, including without limitation any leasing
commission agreements and management agreements affecting the Property except
those Contracts that Buyer elects to assume, which election shall be in Buyer’s
sole discretion. Buyer shall indicate its election to assume any Contract by
providing written notification to Seller prior to the expiration of the Due
Diligence Period.
3.5    Buyer’s Possible Early Termination. Buyer shall have the right to approve
or disapprove in Buyer’s sole and absolute discretion, the Property, the
Property Information, or any other matter whatsoever regarding the Property. At
any time prior to or on the expiration of the Due Diligence Period, Buyer may
provide written notice to Seller disapproving the Property for purposes of this
Article 3 and electing to terminate this Agreement (“Disapproval Notice”) or
written notice of its approval of the Property (“Approval Notice”). Unless Buyer
provides Seller with a Disapproval Notice prior to or on the expiration of the
Due Diligence Period, Buyer shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 3.5, and the Deposit shall
become nonrefundable, except as set forth in Section 1.4.2 above.
Notwithstanding anything herein to the contrary, an Approval Notice or deemed
approval of the Property shall not be deemed to be a waiver by Buyer of any
other rights of termination it may have as set forth herein.


6

--------------------------------------------------------------------------------




3.6    Consequences of Buyer’s Early Termination. If Buyer timely provides a
Disapproval Notice pursuant to Section 3.5 this Agreement shall immediately
terminate, and the parties shall be released from all further obligations under
this Agreement (except with respect to any provisions that by their terms
survive a termination of this Agreement). Escrow Agent shall pay the entire
Deposit to Buyer not later than two (2) Business Days following the timely
delivery of a Disapproval Notice by Buyer. No notice to Escrow Agent from Seller
shall be required for the release of the Deposit to Buyer by Escrow Agent under
this Section, and the Deposit shall be released and delivered to Buyer upon
Escrow Agent’s receipt of Buyer’s Disapproval Notice pursuant to this Article 3,
despite any objection or potential objection by Seller. Upon any such
termination of this Agreement, upon written request from Seller, Buyer shall
promptly: (i) provide Seller, at no expense to Seller, copies of all third-party
reports prepared for Buyer with respect to the Property; provided, however, that
all such reports shall be delivered without representation or warranty; and (ii)
return the Property Information.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Except as otherwise disclosed in writing to
Buyer, Seller warrants and represents to Buyer as follows:
4.1.1    Seller is a limited liability company validly formed in the State of
Delaware. Seller has full power and authority to enter into this Agreement, to
perform this Agreement and has full power and authority to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Seller have been (or
will be on or before Closing) duly and validly authorized by all necessary
action on the part of Seller and all required consents and approvals have been
duly obtained (or will be on or before Closing) and will not result in a breach
of any of the terms or provisions of, or constitute a default under any
indenture, agreement or instrument to which Seller is a party. This Agreement is
a legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.
4.1.2    Seller has good and marketable title to the Property, including,
without limitation, the ground leasehold interest in the Land pursuant to the
Ground Lease, subject only to the conditions of title set forth in the
Preliminary Report. Seller has granted no, and to Seller’s knowledge there are
no, outstanding rights of first refusal, rights of reverter or options to
purchase relating to the Property or any interest therein, other than as set
forth in the Ground Lease or in any recorded declaration or similar recorded
instrument affecting the Property. Seller has not executed any unrecorded or
undisclosed documents or other matters which affect title to the Property and
Seller has no knowledge of any other such documents executed by other parties.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).


7

--------------------------------------------------------------------------------




4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.
4.1.5    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder.
4.1.6    Seller has not received written notice of any actions, suits or
proceedings pending, or, to Seller’s knowledge, threatened against (i) any
portion of the Property, or (ii) affecting Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.


4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller, or (b) to Seller’s knowledge, any
law or any order, writ, injunction or decree of any court or governmental
authority, or (ii) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument.
4.1.9    Seller has not entered into any material commitments or agreements with
any governmental authorities or agencies affecting the Property except as
provided in the Property Information.
4.1.10    There is no pending, or to Seller’s knowledge, threatened condemnation
proceeding relating to the Property, and Seller has received no written notice
from any governmental agency or official to the effect that any such proceeding
is contemplated.
4.1.11    Seller has delivered or made available to Buyer a complete copy of
each Tenant Lease. To Seller's knowledge, each Tenant Lease is in full force and
effect. Seller is "landlord" or "lessor" under each Tenant Lease and is entitled
to assign to Buyer, without the consent of any party, each Tenant Lease. Neither
Seller, nor to Seller's knowledge, any Tenant is in default under any Tenant
Lease. To Seller's knowledge, there exists no condition or


8

--------------------------------------------------------------------------------




circumstance or written notice of any condition or circumstance which, with the
passage of time, would constitute a default under any Tenant Lease by any Tenant
thereunder. There exists no condition or circumstance or written notice of any
condition or circumstance which, with the passage of time, would constitute a
default under any Tenant Lease by the Seller as the landlord thereunder. To
Seller's knowledge, no Tenant has asserted any claim of offset or other defense
in respect of its or Seller's obligations under any Tenant Lease. Other than as
specified on Schedule 4.1.11 attached hereto, there are no unutilized rent
concessions, pending or incomplete tenant improvements and/or unpaid tenant
improvement costs and leasing commissions with respect to any Tenant Lease,
except that shall be fully completed and paid in full prior to Closing. To
Seller’s knowledge, no Tenant has (i) filed for bankruptcy or taken any similar
debtor-protection measure, (ii) discontinued operations at the Property, or
(iii) given notice of its intention to do any of the foregoing.
4.1.12    Seller has delivered or made available to Buyer true and complete
copies of all contracts to which Seller is a party and which affect the Property
(including without limitation all Contracts). Seller has not, within the last
year, received any written notice of any default under any Contract or other
such contract or agreement that has not been cured or waived.
4.1.13    Seller has not received any written notice from, and has no knowledge
of any grounds for, any association, declarant or easement holder requiring the
correction of any condition with respect to the Property, or any part thereof,
by reason of a violation of any other restrictions or covenants recorded against
the Property.
4.1.14    Seller has not received any written notice from, and has no knowledge
of any grounds for, any governmental agency requiring the correction of any
condition with respect to the Property, or any part thereof, by reason of a
violation of any applicable federal, state, county or municipal law, code, rule
or regulation (including those respecting the Americans With Disabilities Act),
which has not been cured or waived.
4.1.15    Seller has not received any written notice of an intention to revoke
any certificate of occupancy, license, or permit issued in connection with the
Property.
4.1.16    To Seller’s knowledge, there are no Hazardous Materials stored on,
incorporated into, located on, present in or used on the Property in violation
of, and requiring remediation under, any laws, ordinances, statutes, codes,
rules or regulations as of the date of this Agreement or, upon the Close of
Escrow hereunder, in existence on the Close of Escrow. For purposes of this
Agreement, the term “Hazardous Materials” shall mean any substance which is or
contains: (i) any “hazardous substance” as now or hereafter defined in Section
101(14) of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Recourse Conservation and Recovery Act (42 U.S.C.
Section 6901 et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any
substance regulated by the Toxic Substances Control Act (15 U.S.C. Section 2601
et. seq.); (iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v)
asbestos and asbestos containing materials, in any form, whether friable or
non-friable; (vi) polychlorinated biphenyls; (vii) radon gas: and (viii) any
additional substances or materials which are now or


9

--------------------------------------------------------------------------------




hereafter classified or considered to be hazardous or toxic under any laws,
ordinances, statutes, codes, rules, regulations, agreements, judgments, orders
and decrees now or hereafter enacted, promulgated, or amended, of the United
States, the state, the county, the city or any other political subdivision in
which the Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Property, the
Property or the use of the Property relating to pollution, the protection or
regulation of human health, natural resources or the environment, or the
emission, discharge, release or threatened release of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or waste into the
environment (including, without limitation, ambient air, surface water, ground
water or land or soil). Seller has received no written notice that the Property
or any portion thereof contains any form of toxic mold. No treatment has been
undertaken by Seller with respect to termite or similar infestation, fungi, or
dry rot on the Property other than normal periodic service:, and to Seller’s
knowledge, there is no damage to any portion of the Property from termite or
similar infestation, fungi or dry rot.
4.1.17    Other than those which shall be paid on or prior to Closing (for which
Seller covenants and agrees to obtain lien waivers), there are no claims pending
or unpaid bills which would result in the creation of any lien on the Property
for any improvements completed or in progress, including, but not limited to,
water, sewage, street paving, electrical or power improvements. Other than those
which shall be paid on or prior to Closing (for which Seller covenants and
agrees to obtain lien waivers), there are no delinquent bills or claims in
connection with any repair of the Property or other work or material purchased
in connection with the Property which will not be paid by or at the Close of
Escrow or placed in escrow pursuant to the provisions of this Agreement.
4.1.18    Seller has not received any written notice relating to the operation
of the Property from any agency, board, commission, bureau or other
instrumentality of any government, whether federal, state or local, that, Seller
is not in compliance in all material respects with all applicable statutes,
rules, regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements. With respect to the Property, Seller has no knowledge of any
timely reports, data and other information required to be filed with such
commissions, boards, bureaus and agencies where a failure to file timely would
have a material adverse effect on the transactions contemplated hereby or the
intended operation of the Land and Improvements.
4.1.19    Seller has delivered or made available to Buyer a complete copy of the
Ground Lease. To Seller's knowledge, the Ground Lease is in full force and
effect. Seller is "tenant" or "lessee" under the Ground Lease and, subject to
waiver of those certain rights of first refusal or rights of first offer
described in the Ground Lease, and, subject to the Ground Lessor’s consent
rights under the Ground Lease, Seller may assign to Buyer the Ground Lease.
Neither Seller, nor, to Seller's knowledge, Ground Lessor is in default under
the Ground Lease and, to Seller's knowledge, there exists no condition or
circumstance or written notice of any condition or circumstance which, with the
passage of time, would constitute a default under the Ground Lease. Neither
Seller nor Ground Lessor has asserted any written claim of offset or other
defense in respect of its obligations under the Ground Lease. All improvements
required to be constructed pursuant to any Ground Lease, if any, have been
completed.


10

--------------------------------------------------------------------------------




4.1.20    Seller shall promptly notify Buyer, in writing, of any event or
condition known to Seller which occurs on or prior to the Close of Escrow
hereunder, which causes a material change in the facts relating to, or the truth
of, any of the representations or warranties; provided however, if Seller
provides such notice or if Buyer otherwise becomes aware of any such event or
condition and provides Seller with notice of such event or condition within
fifteen (15) days of such awareness, and the economic impact of the change in
facts exceeds $50,000, in the reasonable estimation of Buyer, Buyer's sole
remedy shall be to either: (i) waive any recourse against Seller with respect to
such change in facts and proceed to Closing; or (ii) terminate the entirety of
this Agreement, by providing written notice to Seller within five (5) Business
Days of the later of receipt of such notice or awareness, in which case the
Deposit shall be returned to Buyer within one (1) Business Day of such
termination, and the parties shall be released from all further obligations
under this Agreement (except with respect to any provisions that by their terms
survive a termination of this Agreement); provided, however, and notwithstanding
anything to the contrary contained herein, if any representation or warranty of
Seller was, with Seller's knowledge, false when made, or became false through an
intentional act or omission of Seller, regardless of the economic impact, Buyer
may elect to terminate the entirety of this Agreement, by providing written
notice to Seller within five (5) Business Days of the later of receipt of such
notice or awareness, in which case the Deposit shall be returned to Buyer within
one (1) Business Day of such termination, and the parties shall be released from
all further obligations under this Agreement (except with respect to any
provisions that by their terms survive a termination of this Agreement). Except
as otherwise provided herein, if the economic impact of the change in facts
equals or is less than $10,000, in the reasonable estimation of Buyer, Buyer
shall proceed to Closing without any reduction in the Purchase Price. If (A) the
economic impact of the change in facts is greater than $10,000 and less than or
equal to $50,000, in the reasonable estimation of Buyer, and (B) Seller agrees
to give Buyer a credit or credits, as applicable, at Closing for the amount by
which the economic impact exceeds $10,000, then, except as otherwise provided
herein, Buyer shall proceed to Closing and shall receive such credit(s) from
Seller. If Buyer fails to provide the notice described in clause (ii) above,
Buyer shall be deemed to have made the election set forth in clause (i) above,
and Buyer shall not have any right to assert any pre-Closing or post-Closing
claim against Seller as to any such matters. If Buyer provides the notice
described in clause (ii) above, Seller may elect, by providing written notice to
Buyer within five (5) Business Days after receipt of Buyer's notice, to either
cure the underlying cause of the change in facts or negotiate a reduction in the
Purchase Price due to the change in facts. Buyer acknowledges that, with respect
to a breach or alleged breach of the representations or warranties set forth in
Sections 4.1.6 or 4.1.17 (or both) at Closing (but not as of the Effective
Date), Seller shall not be in default hereunder if Seller agrees in writing to
cure such breach or alleged breach by bonding over the applicable underlying
matter or claim; provided, however, that Buyer shall not be required to proceed
to Closing hereunder on the basis of such bonding over or similar cure method
with respect to any claim of litigation unless such bonding over or similar cure
method is acceptable to Buyer in its reasonable discretion, and the breach of
the representations or warranties set forth in Section 4.1.6 and/or 4.1.17 at
Closing shall constitute a failure of the condition precedent favoring Buyer set
forth in Section 5.4.5 below. If Seller makes such election and, prior to the
Closing Date, either Seller fails to cure the underlying cause of the change in
facts or the parties are unable to negotiate a reduction in the Purchase Price,
then this Agreement shall terminate, the Deposit shall be returned to Buyer
within one (1) Business Day of such termination, and the parties shall be
released from all


11

--------------------------------------------------------------------------------




further obligations under this Agreement (except with respect to any provisions
that by their terms survive a termination of this Agreement). If Seller
knowingly makes a false representation and warranty with respect to the
Property, Buyer, in addition to the termination rights set forth above, shall be
entitled to receive reimbursement from Seller for its actually incurred out of
pocket costs in connection with this Agreement, not to exceed $50,000.00.
4.1.21     All plans and specifications, architectural and engineering drawings
and warranties and guarantees relating to the Improvements, if any, are
assignable without costs or fees, except as provided on Schedule 4.1.21 attached
hereto.
4.1.22    Other than the Ground Lease and the Tenant Leases, Seller is not a
party to any leases of the Property or any part thereof. The definitions of the
Ground Lease and the Tenant Leases contain all amendments thereto. The rent roll
attached hereto as Schedule 4.1.22 is true, correct and complete in all material
respects as to the matters set forth therein as of the date thereof.


4.1.23    The representations and warranties set forth in this Section 4.1 shall
be true and accurate in every material respect as of the date hereof and at the
Close of Escrow, and Seller has no knowledge or information of any facts,
circumstances, or conditions that are inconsistent with the representations and
warranties contained herein. Seller shall promptly inform Buyer in writing if
there occurs any (i) material adverse change in the condition, financial or
otherwise, of the Property, or the operation thereof, at any time prior to the
Close of Escrow or (ii) if any information, document, agreement or other
material delivered to Buyer is amended, superseded, modified or supplemented. As
used herein, “to Seller’s knowledge” and similar references to the knowledge of
Seller shall be deemed to mean the actual knowledge of John Brackmann, the asset
manager for the Property whom Seller represents is the person most knowledgeable
of the Property. This Section 4 shall survive the Closing for the Survival
Period (as hereinafter defined) or any termination of this Agreement.
4.2    Buyer’s Representations. Buyer warrants and represents to Seller:
4.2.1    Buyer is a limited liability company validly formed in the State of
Delaware.
4.2.2    Prior to or as of the Closing Date, (a) Buyer shall have full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby; (b) the execution, delivery and
performance of this Agreement and all documents contemplated hereby by Buyer
have been duly and validly authorized by all necessary action on the part of
Buyer and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under any indenture, agreement or instrument to which Buyer is a party;
(c) this Agreement is a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.


12

--------------------------------------------------------------------------------




4.2.3    Neither Buyer nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the OFAC of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including,
without limitation, the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action, and is not and will not engage
in any dealings or transactions or be otherwise associated with such persons or
entities.
4.2.4    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Buyer of this
Agreement or the performance of its obligations hereunder.


4.2.5    There are no actions, suits or proceedings pending, or, to Buyer’s
knowledge, threatened against or affecting Buyer, which if determined adversely,
may affect its ability to perform its obligations hereunder.


4.2.6    Buyer has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Buyer’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Buyer’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.
4.2.7    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organizational certificate and/or
partnership or operating agreement of Buyer, or (b) to Buyer’s knowledge, any
law or any order, writ, injunction or decree of any court or governmental
authority, or (ii) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall not be deemed to be merged into or waived by the
instruments of Closing and shall survive for a period of six (6) months after
the Closing Date (the “Survival Period”).
4.4    Property Conveyed “As Is”. Seller and Buyer acknowledge and agree that,
except as otherwise may be specifically and expressly provided herein and/or in
any document delivered at Closing, neither party has made any representations,
warranties, or agreements to, or on behalf of the other party as to any matter
concerning this Agreement, the Property, the present use thereof or the
suitability of the Property for Buyer’s intended use. In particular, but without
limitation, except as expressly set forth in this Agreement and/or in any
document delivered at Closing, Seller (or any principal, agent, partner,
attorney, employee, broker or other representative of Seller) makes no
representations or warranties with respect to the use or


13

--------------------------------------------------------------------------------




condition of the Property, including (without limitation) the condition of soils
or groundwaters affecting the Property and the presence or absence of toxic
substances or hazardous materials on, under or about the Property, occupation or
management of the Property, compliance with applicable statutes, laws, codes,
ordinances, regulations or requirements relating to use, occupancy, leasing,
zoning, subdivision, planning, building, fire, safety, health or environmental
matters, compliance with covenants, conditions and restrictions (whether or not
of record) or compliance with other local, municipal, regional, state or federal
statutes, law codes, ordinance regulations or requirements (collectively,
“Laws”), including, without limitation, any representations, warranties or
agreements relating to topography, climate, air, water, water rights, utilities,
present and future zoning, soil, subsoil, environmental conditions of the
Property or neighboring properties, the purposes to which the Property is
suited, drainage, access to public roads or proposed routes of roads (or
extensions thereof), or the effect of any state or federal environmental
protection laws or regulations. Buyer hereby acknowledges that pursuant to
Article 3 hereof Buyer is entitled to and shall make its own independent
inspection and investigation of the Property and, in entering into this
Agreement, except for the representations and warranties of Seller expressly set
forth in this Agreement and/or in any document delivered at Closing, upon which
Seller acknowledges that Buyer is relying, Buyer represents and warrants to
Seller that it intends to rely on such inspection and investigation of the
Property in addition to said representations and warranties of Seller.
ACCORDINGLY, BUYER IS NOT RELYING AND SHALL NOT BE ENTITLED TO RELY UPON ANY
REPRESENTATIONS OR WARRANTIES OF SELLER OR ANY PRINCIPAL, AGENT, PARTNER,
ATTORNEY, EMPLOYEE, BROKER OR OTHER REPRESENTATIVE OF SELLER AND, AT THE CLOSING
UNDER THIS AGREEMENT, BUYER SHALL ACCEPT CONVEYANCE OF THE PROPERTY IN ITS
“AS-IS, WHERE-IS” CONDITION AS OF THE CLOSING DATE, WITH ALL FAULTS, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER FROM SELLER, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND/OR IN ANY DOCUMENTS DELIVERED AT CLOSING.
NO AGREEMENT, WARRANTY, COVENANT OR REPRESENTATION, UNLESS EXPRESSLY SET FORTH
HEREIN AND/OR ANY DOCUMENTS DELIVERED AT CLOSING, SHALL BIND SELLER.
Buyer expressly waives any right of rescission and all claims for damages by
reason of any statement, representation, warranty, promise, or agreement, if
any, unless expressly contained in this Agreement and/or any documents delivered
at Closing. Except for the representations and warranties of Seller expressly
set forth in this Agreement and/or any documents delivered at Closing, Buyer
hereby waives, relinquishes and releases any and all rights, claims and causes
of action which Buyer may have or may be entitled to assert against Seller under
or with respect to the Property or the condition thereof, including without
limitation any and all rights, claims and causes of action under or with respect
to Title 42 of the United States Code, Section 9601 et seq. Buyer expressly
understands and acknowledges that it is possible that unknown losses or claims
exist or that present losses may have been underestimated in amount or severity,
and Buyer explicitly took that into account in determining the consideration for
the execution of this Agreement, and a portion of said consideration, having
been bargained for between the parties with the knowledge of the possibility of
such unknown losses or claims, was given in exchange


14

--------------------------------------------------------------------------------




for a full accord, satisfaction and discharge of all such losses or claims,
except as otherwise provided in this Agreement and/or any documents delivered at
Closing.
4.5    Leasing and Other Activities Prior to Closing.
4.5.1    Leasing Activities. Seller shall not, after the Effective Date, enter
into any lease affecting the Property or any modification or amendment thereto,
or consent to any sublease under a lease, in each case, without the prior
written consent of Buyer, which may be given or withheld in Buyer’s reasonable
discretion prior to the expiration of the Due Diligence Period, and, thereafter,
in Buyer’s sole discretion. During the pendency of this Agreement, Seller shall
copy Buyer on any and all correspondence received from or sent to the Ground
Lessor regarding the Ground Lease and any Tenant under the Tenant Leases at the
notice address below.
4.5.2    Service Contracts. Seller shall not, after the expiration of the Due
Diligence Period, enter into any new service contracts for the Property that
will extend beyond the Closing Date or modifications, renewals or terminations
of any existing Contracts, without the written consent of Buyer, which consent
may be given or withheld in Buyer’s reasonable discretion. Prior to the
expiration of the Due Diligence Period, Seller may enter into new service
contracts for the Property or modifications, renewals or terminations of any
existing Contracts, in each case, without the prior written consent of Buyer,
provided that Seller shall provide Buyer with a copy of any such instrument
promptly after execution of the same and, in any event, prior to the day which
is one (1) Business Day prior to the expiration of the Due Diligence Period.
Effective at Closing, Seller shall terminate, at Seller’s expense, any leasing
commission agreements and management agreements (including any property
management agreement) applicable to the Property as well as any other service
contract that Buyer does not elect to assume.
4.5.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in substantially
the same manner in which said business has been heretofore conducted and (ii)
insure the Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage(s) or deed(s) of trust affecting the Property.
4.5.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber or hypothecate all or any part of the Property unless
such pledge, encumbrance or hypothecation will be removed (or, in the case of
any financing, paid in full) prior to the Closing, nor will Seller otherwise
transfer or dispose of all or any part of the Property or any interest therein
without the prior written consent of Buyer, which may be given or withheld in
Buyer’s reasonable discretion prior to the expiration of the Due Diligence
Period, and, thereafter, in Buyer’s sole discretion. Unless otherwise required
by applicable laws, codes or ordinances, Seller shall not consent to, approve or
otherwise take any action with respect to zoning or any other governmental rules
or regulations presently applicable to all or any part of the Property which
would have a material adverse effect on the value or operation of the Property.
Seller may consent to, approve or otherwise take any action with respect to
zoning or any other governmental rules or regulations presently applicable to
all or any part of the Property which would not have a material adverse effect
on the value or operation of the Property; provided that, if Seller desires to
provide any such consent, approval or to take any such action


15

--------------------------------------------------------------------------------




on or after the day which is two (2) Business Days prior expiration of the Due
Diligence Period, Seller shall first obtain the prior written consent of Buyer,
which may be given or withheld in Buyer’s sole discretion; and further provided
that Seller shall promptly provide Buyer with written notice of any such
consent, approval or action, which notice shall include any relevant, material
supporting documentation; and further provided that Seller shall provide Buyer
with such written notice and supporting documentation no later than the day
which is two (2) Business Days prior to the expiration of the Due Diligence
Period for any such consent, approval or action taken after the Effective Date
and through such date.
4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
twenty (20) days after the end of each month commencing with the month during
which the Effective Date occurs, and continuing for each full calendar month
thereafter until the Closing Date. Notwithstanding the foregoing, Seller shall
request that the property manager of the Property provide such operating
statements on or before fifteen (15) days after the end of each such month, and
shall provide Buyer with copies of the same when actually received.
4.5.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.5.7    Compliance with Representations. Seller will not take or cause to be
taken any action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue in any
material respect as of the Close of Escrow; provided however, that Seller will
not be in breach of this Section 4.5.7 if the representations and warranties set
forth in Section 4.1.6 were true as of the Effective Date but thereafter become
untrue and Seller agrees in writing to cure such breach or alleged breach by
bonding over the applicable underlying matter or claim; provided, however, that
Buyer shall not be required to proceed to Closing hereunder on the basis of such
bonding over or similar cure method with respect to any claim of litigation
unless such bonding over or similar cure method is acceptable to Buyer in its
reasonable discretion, and the breach of the representations or warranties set
forth in Section 4.1.6 at Closing shall constitute a failure of the condition
precedent favoring Buyer set forth in Section 5.4.6 below.
4.6    Indemnifications.
4.6.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, successors, assigns and heirs (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to the breach of any representation warranty or
covenant of Seller contained in this Agreement in any material respect of which
Buyer first becomes aware after Closing; provided, however, that Seller shall


16

--------------------------------------------------------------------------------




have no such indemnity obligation unless the valid claims for all such breaches
against Seller exceeds $10,000. The indemnity set forth in this Section shall
survive Closing until the later to occur of the last day of the Survival Period,
or the resolution of any claim with respect to the foregoing indemnity that is
asserted in writing prior to the last day of the Survival Period. Provided,
however, that the indemnities set forth in this Section shall not apply to the
extent of any item that by this Agreement specifically becomes the obligation of
Buyer after the Closing pursuant to the terms and conditions of this Agreement.
Seller’s liability pursuant to the indemnity obligations set forth herein shall
not exceed $250,000.
4.6.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, successors, assigns and heirs (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to the breach of any representation, warranty or
covenant of Buyer contained in this Agreement of which Seller first becomes
aware after Closing; provided, however, that Buyer shall have no such indemnity
obligation unless the valid claims for all such breaches against Buyer exceeds
$10,000. The indemnity set forth in this Section shall survive Closing until the
later to occur of the last day of the Survival Period, or the resolution of any
claim with respect to the foregoing indemnity that is asserted in writing prior
to the last day of the Survival Period; provided, however, that the indemnities
set forth in this Section shall not apply to the extent of any item that by this
Agreement specifically becomes the obligation of Seller after the Closing
pursuant to the terms and conditions of this Agreement. Buyer’s liability
pursuant to the indemnity obligations set forth herein shall not exceed
$250,000.
ARTICLE 5
CLOSING
5.1    Escrow Agent. The Closing shall occur through the escrow opened at the
escrow Agent named in Section 1.4. Escrow Agent is designated, authorized and
instructed to act as Escrow Agent pursuant to the terms of this Agreement.
5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified, (ii)
state the modification in full, and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent (“Opening of Escrow”). Upon receipt
of the Agreement, Escrow Agent shall acknowledge the Opening of Escrow as
described below and its agreement to act as the Escrow Agent hereunder by: (1)
executing the Consent of Escrow Agent attached hereto; and (2) delivering a copy
of the executed Consent of Escrow Agent to Seller and Buyer.


17

--------------------------------------------------------------------------------




5.3    Closing. The Closing shall take place on the Closing Date set forth in
Section 1.5.1, as the same may be adjusted, provided all conditions to the
Closing have been satisfied or duly waived.
5.4    Conditions Precedent Favoring Buyer. In addition to any other conditions
precedent in favor of Buyer as may be expressly set forth elsewhere in this
Agreement, Buyer’s obligations under this Agreement are subject to the timely
fulfillment of the conditions set forth in this Section 5.4 on or before the
Closing Date, or such earlier date as is set forth below. Each condition may be
waived in whole or in part only, by written notice of such waiver from Buyer to
Seller.
5.4.1    Seller shall have made the deliveries required pursuant to Section 5.6
below.
5.4.2    On or before Closing, Seller shall have obtained either (i) a written
waiver of any rights of first refusal or rights of first offer described in the
Ground Lease and in any recorded declaration or similar recorded instrument
affecting any Property, or (ii) the “deemed” waiver of any such rights of first
refusal or rights of first offer (such that the Ground Lessor or applicable
party fails to timely respond to Seller’s written notice of such rights and by
the terms of the Ground Lease or applicable recorded instrument, such failure to
respond is deemed to be a waiver of such rights); notwithstanding anything to
the contrary in this Agreement, in the event that this condition fails with
respect to the Property due to an affirmative exercise of any of said rights of
first refusal or rights of first offer or due to an inability to obtain said
waiver(s) under either (i) or (ii) above, and Buyer terminates this Agreement as
a result, in addition to the return of the Deposit (whether in its entirety or a
pro rata portion thereof), the Buyer shall be entitled to receive reimbursement
from Seller of the Buyer’s actually incurred out of pocket costs in conjunction
with this Agreement, not to exceed $50,000.00. Buyer agrees to accept either of
the written waiver or “deemed waiver” as described in subsections (i) and (ii)
above, as applicable. In addition, in the event Buyer elects to terminate this
Agreement as a result of one (1) or more of the Ground Lessor or other
applicable party or parties, as the case may be, exercising the rights of first
refusal or rights of first offers described herein, Buyer shall only be entitled
to the $50,000 cost reimbursement.
5.4.3    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate executed by all Tenants under the
Tenant Leases. Seller shall use commercially reasonable efforts to obtain
estoppel certificates for the Tenant Leases substantially in the form of Exhibit
“C” attached hereto. Notwithstanding the foregoing, tenant estoppel certificates
that satisfy any tenant estoppel certificate requirements under such Tenant
Leases shall be sufficient to satisfy Seller’s obligation under this Section
5.4.3. Such Tenant Lease estoppels shall be consistent with the respective
Tenant Lease, shall not reveal any default by Seller, and right to offset rent
by the Tenant, or any claim of the same, and be dated no earlier than thirty
(30) days prior to Closing.
5.4.4    Intentionally omitted.
5.4.5    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate as to each restrictive covenant,
reciprocal easement


18

--------------------------------------------------------------------------------




agreement and/or declaration of record for which Buyer has requested such
estoppel certificate, if any, (and Seller has agreed to use commercially
reasonable efforts to obtain such estoppel certificate(s) from the applicable
benefitted party or parties) on or prior to the expiration of the Due Diligence
Period, which estoppel certificate(s) shall (i) be in the form substantially
similar to the form reasonably requested by Buyer; provided however, that the
completion of any blanks in and any modifications to any such estoppel by any
applicable party shall be subject Buyer’s reasonable approval, (ii) confirm that
there are no defaults, no rights or claims to payment or contribution for such
document and (iii) shall be otherwise reasonably acceptable to Buyer.
5.4.6    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4 hereof shall be true and accurate in all material
respects, subject, however, to the provisions of Section 4.1.20 above.
5.4.7    At Closing, the Title Company shall issue to Buyer an ALTA 2006
extended coverage leasehold Owner’s Policy of Title Insurance or its substantial
equivalent for the Property (the “Title Policy”) insuring Buyer’s ground
leasehold interest in the Land and fee simple title to the Improvements, in the
amount of the Purchase Price conforming to the Required Title Condition set
forth in Section 2.2 above and containing such endorsements as the Title Company
shall have agreed to issue (pursuant to a pro forma policy, updated commitment
or other writing) on or prior to the expiration of the Due Diligence Period.
5.4.8    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained an estoppel certificate from the Ground Lessor with respect
to the Ground Lease, which estoppel certificate shall (i) be substantially in
the form attached as Exhibit “J” or as required by the Ground Lease, provided
the parties agree to work together in good faith to customize such estoppel
forms for this transaction during the Due Diligence Period; provided, however,
that the completion of any blanks in and any modifications to the Ground Lease
estoppel by Ground Lessor shall be subject to Buyer’s reasonable approval, (ii)
confirm that there are no defaults, no rights or claims to payment or
contribution for the Ground Lease, and (iii) shall be otherwise reasonable
acceptable to Buyer.
5.4.9    Intentionally omitted.
5.4.10    Intentionally omitted.
5.4.11    Buyer shall have received, on or before the Closing Date, a standard
and customary FAS-5 attorney response letter from Seller's counsel pursuant to
Seller's request for the same as provided in Section 9.20 below, which attorney
response letter shall be in substantially the form attached hereto as Exhibit
“K”, and the completion of any blanks therein or modifications thereto shall be
acceptable to Buyer in its reasonable discretion; provided, however, and
notwithstanding anything to the contrary set forth herein, if the condition
precedent set forth in this Section 5.4.11 is not satisfied and the Buyer
terminates this Agreement as a result, in addition to the return of the Deposit,
the Buyer shall be entitled to receive reimbursement from Seller of the Buyer’s
actually incurred out of pocket costs in conjunction with this Agreement, not to
exceed $50,000.00.


19

--------------------------------------------------------------------------------




The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer. At all times Buyer has the right to waive any
condition by giving written notice of such waiver to Seller and Escrow Agent.
Such waiver or waivers must be in writing to Seller. Except as otherwise set
forth in this Agreement, if Buyer notifies Seller of a failure to satisfy any
condition precedent set forth in this Section 5.4, Seller may, within five (5)
days after receipt of Buyer’s notice, agree to satisfy the condition by written
notice to Buyer, and Buyer shall thereupon be obligated to close the transaction
provided (i) Seller so satisfies such condition and (ii) no such right to cure
shall extend the Close of Escrow by more than fifteen (15) Business Days. If
Seller fails to agree to cure or fails to cure such condition by the fifteenth
(15th) Business Day after the Closing Date that would have otherwise occurred,
except as otherwise provided herein, such occurrence shall not independently
constitute a breach or default of Seller’s covenants, representations or
warranties, and, unless such failure is waived by Buyer (in which case Buyer
shall proceed to Closing), this Agreement shall be automatically terminated, the
Deposit shall immediately be returned to Buyer without any further action
required from either party and neither party shall have any continuing
obligations hereunder, except as otherwise provided herein; provided, however,
if the circumstances relating to such failure constitute a breach or default of
Seller’s covenants, representations or warranties set forth in a Section of this
Agreement other than this Section 5.4, Buyer shall retain its rights and
remedies with respect to such breach or default to the extent otherwise set
forth in this Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer.
5.5.1    Buyer shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Buyer
prior to or at the Closing, including, without limitation, Buyer making the
deliveries required pursuant to Section 5.7 below.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete.
5.5.3    Buyer shall have provided all information and documentation requested
by Seller in order to comply with the terms of the Ground Lease in connection
with Ground Lessor’s waiver of its right of first offer to purchase the Property
thereunder and Ground Lessor’s consent to the assignment of the Ground Lease.
The conditions set forth in this Section 5.5 are solely for the benefit of
Seller and may be waived only by Seller. At all times Seller has the right to
waive any condition by giving written notice of such waiver to Buyer and Escrow
Agent. Such waiver or waivers must be in writing to Buyer. Except as otherwise
set forth in this Agreement, if Seller notifies Buyer of a failure to satisfy
any condition precedent set forth in this Section 5.5, Buyer may, within five
(5) days after receipt of Seller’s notice, agree to satisfy the condition by
written notice to Seller, and Seller


20

--------------------------------------------------------------------------------




shall thereupon be obligated to close the transaction provided (i) Buyer so
satisfies such condition and (ii) no such right to cure shall extend the Close
of Escrow by more than fifteen (15) Business Days. If Buyer fails to agree to
cure or fails to cure such condition by the fifteenth (15th) Business Day after
the Closing Date that would have otherwise occurred, such occurrence shall not
independently constitute a breach or default of Buyer’s covenants,
representations or warranties, and, unless such failure is waived by Seller (in
which case Seller shall proceed to Closing), this Agreement shall be
automatically terminated, the Deposit shall immediately be returned to Buyer
without any further action required from either party and neither party shall
have any continuing obligations hereunder, except as otherwise provided herein;
provided, however, if the circumstances relating to such failure constitute a
breach or default of Buyer’s covenants, representations or warranties set forth
in a Section of this Agreement other than this Section 5.5, Seller shall retain
its rights and remedies with respect to such breach or default to the extent
otherwise set forth in this Agreement.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer, at Seller’s sole
expense, each of the following items:
5.6.1    A duly executed and delivered assignment and assumption agreement (the
“Assignment”) for recordation in substantially the form attached hereto as
Exhibit “I”, whereby Seller will assign its rights under the Ground Lease to
Buyer and Buyer will assume Seller’s obligations under the Ground Lease (subject
to Seller having obtained the consent of Ground Lessor to assign the Ground
Lease as contemplated in this Agreement).
5.6.2    A bill of sale, assignment and assumption of leases and contracts (the
“Bill of Sale”) duly and originally executed and acknowledged by Seller, in the
form attached hereto as Exhibit “E”, which shall transfer, convey, sell, assign
and set over to Buyer all of Seller’s right, title and interest in and to the
balance of the Property, including without limitation: (i) the Personal
Property; (ii) the Tenant Leases; (iii) the Warranties; (iv) the Permits; (v)
any Contracts Buyer elects to assume in accordance with the terms of this
Agreement; and (vi) the Trade Name.
5.6.3    Originals (or, if originals become unavailable, copies) of the Ground
Lease and the Tenant Leases.
5.6.4    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to the Tenants including all
applications, correspondence and credit reports, all of which may be made
available on the Property.
5.6.5    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Internal Revenue Code.
5.6.6    Such customary Seller affidavit, authority documents and title
clearance documents as are customarily required to enable the Title Company to
issue the Title Policy.
5.6.7    Originals (or, if originals are unavailable, copies) of all documents
in the possession of Seller relating to the operation of the Property including
all permits, licenses, approvals, plans, specifications, guaranties and
warranties, if any.


21

--------------------------------------------------------------------------------




5.6.8    A duly executed Closing Statement (as defined below).
5.6.9    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement, including, but not limited to, a
memorandum of assignment and assumption of the Tenant Leases, in recordable
form, if such document shall be required by the Title Company in order to issue
the Title Policy.
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations required by this Agreement) and
Buyer’s share of all escrow costs and closing expenses.
5.7.2    Duly executed and acknowledged originals of the Assignment, the Bill of
Sale and the Closing Statement.
5.7.3    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons who are executing the various documents on behalf of Buyer in
connection with the purchase of the Property.
5.7.4    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Buyer shall pay: (i) all costs
associated with its investigation of the Property, including the cost of
appraisals, updated survey, architectural, engineering, credit and environmental
reports; (ii) all costs of the owner’s standard title insurance property for the
Property; (iii) all costs of owner’s title insurance extended coverage and title
endorsements; (iv) all costs of recordation and/or filing fees for the Property;
and (v) all of the cost of the title search for the Property. Seller and Buyer
shall split evenly all escrow charges. Any and all other purchase and sale
closing costs, including, but not limited to transfer taxes, if any, shall be
paid in accordance with the custom of the local jurisdiction in which the
Property is located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.


22

--------------------------------------------------------------------------------




(a)    Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from the Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any Tenant or
terminate any Tenant Lease. Buyer shall cooperate with Seller after the Closing
Date to collect any rent under the Tenant Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any Tenant
or exercise any legal remedies under any Tenant Lease or to incur any expense
over and above its own regular collection expenses. All payments collected from
any Tenant under any Tenant Lease after the Closing Date shall first be applied
to the month in which the Closing occurs (and Buyer shall pay Seller its pro
rata share of rent collected for the month in which the Closing occurs within
five (5) days after its receipt of same), then to any rent due to Buyer for the
period after the Closing Date and finally to any rent due to Seller for the
periods prior to Closing Date; provided, however, notwithstanding the foregoing,
if Seller collects any payments from any Tenant under any Tenant Lease after the
Closing Date through its own collection efforts, Seller may first apply such
payments to rent due Seller for the period prior to the Closing Date.
(b)    CAM Expenses. To the extent that any Tenant under any Tenant Lease is
reimbursing the landlord for common area maintenance and other operating
expenses (such payments received from such Tenant(s) are collectively, “CAM
Payment(s)”), CAM Payment(s) shall be prorated at Closing as of the Closing Date
with each party being entitled to receive a portion of the CAM Payment(s)
payable under the Tenant Leases for the CAM Lease Year (as defined below) in
which Closing occurs, which portion shall be equal to the actual CAM Payment(s)
received during the party’s respective periods of ownership of the Property
during the CAM Lease Year. As used herein, the term “CAM Lease Year” means, as
applicable, the twelve (12) month period as to which annual CAM Payment(s) are
owed under any Tenant Lease. Seller shall be responsible for the payments due to
the Tenants and shall receive the benefit of any additional amounts due from the
Tenants in connection with the CAM reconciliation for its ownership period
within the CAM Lease Year up to, but not including, the Closing Date. Buyer
shall be responsible for the payments due to the Tenants and shall receive the
benefit of any additional amounts due from the Tenants in connection with the
CAM reconciliation for its ownership period within the CAM Lease Year including
the Closing Date. In the event of any expenses, i.e. property taxes, where a
proration was based on an estimate for the year of Closing, a post Closing “true
up” will be performed for the actual expense to determine Seller and Buyer
obligation for their ownership period for the year of Closing. Each party will
be responsible for any CAM “true up” necessary to the extent that any Tenant
Lease provides for a “true up”.
(c)    Security Deposits, Unpaid Rent Concessions, Unpaid Tenant Improvement
Allowances and Other Tenant Credits. The amount of all unapplied security
deposits, any accrued interest due any Tenant thereon, all unpaid rent
concessions due under any Tenant Lease that have not been fully utilized at
Closing, all unpaid tenant improvement allowances owing under any Tenant Lease
that have not been fully utilized at Closing, all unpaid leasing commissions
relating to the Property and the amount of any and all other credits due any
Tenant that have not been fully utilized at Closing shall be credited to Buyer,
to the extent that they relate to the current term of any Tenant Lease, but
regardless of when payable, based on a


23

--------------------------------------------------------------------------------




rental statement prepared by Seller and approved by Buyer (which statement must
be consistent with the Tenant Leases, the related estoppel certificates and the
final rent roll).
(d)    Property Taxes. All real property taxes for the year immediately
preceding the year of Closing that are payable in the year of Closing, and for
years prior thereto, shall be paid by Seller on or before the Closing. Real
property taxes for the year of Closing shall be prorated on the basis of the
most recent assessment and levy. If the most recent tax assessment and levy is
not for the current tax year, then the parties shall reprorate within sixty (60)
days of the receipt of the tax assessment and levy for the current tax year. If
after the Closing there is any retroactive increase in the real or personal
property taxes or assessments imposed of the Property: (1) if such increase
relates to the tax year in which the Closing occurred, then such increase shall
be prorated by Seller and Buyer on a per diem basis based on their respective
periods of ownership during their period to which such increase applies, (2) if
such increase relates to any tax year subsequent to the tax year which the
Closing occurred, then such increase shall be the obligation of Buyer, and (3)
if such increase relates to any tax year prior to the tax year in which the
Closing occurred, then such increase shall be the obligation of Seller. Any and
all refunds, credits, claims or rights to appeal respecting the amount of any
real property taxes or other taxes or assessments charged in connection with the
Property for any period shall belong to Buyer following the Closing, except that
if prior to the end of the Due Diligence Period Seller has applied for a
property tax refund or has appealed the County Assessor’s valuation of the
Property for any period of time prior to the Closing Date, then Seller shall be
entitled to any refund applicable to such period.
(e)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.
(f)    Operating Expenses. All operating expenses (including all charges under
the Service Contracts and agreements assumed by Buyer) shall be prorated, and as
to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to the
Closing Date and the number of days in the Current Billing Period from and after
the Closing Date, and assuming that all charges are incurred uniformly during
the Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills, subject to
readjustment upon receipt of actual bills.
(g)    Ground Lease Rent Payments. Seller will receive a credit at Closing for
all rents and other charges under the Ground Lease paid by Seller prior to the
Closing Date and allocable to the period from and after the Closing Date based
upon the actual number of days in the year or other payment period, as
applicable.
(h)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller; (ii) none
of the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance as of the Closing
Date; and (iii) utilities, including telephone, electricity, water, and gas,
shall be read on the Closing Date and Buyer shall


24

--------------------------------------------------------------------------------




be responsible for all the necessary actions needed to arrange for utilities to
be transferred to the name of Buyer on the Closing Date, including the posting
of any required deposits and Seller shall be entitled to recover and retain from
the providers of such utilities any refunds or overpayments to the extent
applicable to the period prior to the Closing Date, and any utility deposits
which it or its predecessors may have posted. Accordingly, there will be no
prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 5.8.2(f) above.
(i)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted.
5.8.3    Calculation / Re-prorations. Seller shall use commercially reasonable
efforts to prepare and deliver to Buyer no later than three (3) Business Days
prior to the Closing Date an estimated closing statement for the Property which
shall set forth all costs payable, and the prorations and credits provided for
in this Agreement and to the extent Seller does not timely deliver the estimated
closing statements to Buyer, Buyer shall have the right, but not the obligation,
to extend the Closing Date by the number of days Seller is delinquent in
delivering such estimated closing statements to Buyer. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subsection. Buyer
shall notify Seller within two (2) days after its receipt of such estimated
closing statement of any items which Buyer disputes and the parties shall
attempt in good faith to reconcile any differences not later than one (1) day
before the Closing Date. The estimated closing statement as adjusted as
aforesaid and approved in writing by the parties shall be referred to therein as
the “Closing Statement”. If the prorations and credits made under the Closing
Statement shall prove to be incorrect or incomplete for any reason, then either
party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within sixty (60) days after the
Closing Date except with respect to CAM Charges, taxes and assessments, in which
case such adjustment shall be made within sixty (60) days after the information
necessary to perform such adjustment is available), and if a party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.
5.8.4    Survival. The provisions of this Section 5.8 shall survive the Closing.
5.9    Distribution of Funds and Documents. At the Close of Escrow, Escrow Agent
shall do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of (a) those monetary liens
that are not permitted as part of the Required Title Condition in accordance
with the demands approved by Seller and (b) those monetary liens that do not
exceed the aggregate amounts described in Section 2.2 above, utilizing funds to
which Seller shall be entitled upon Close of Escrow and funds (if any) deposited
in Escrow by Seller.


25

--------------------------------------------------------------------------------




5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; and (iii) a
copy of each recorded document, conformed to show the recording data thereon, to
each party.
5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession. Possession of the Property shall be delivered to Buyer by
Seller at the Closing, subject only to the Ground Lease and the Tenant Leases
and rights arising under the matters set forth in the Preliminary Report and
permitted as part of the Required Title Condition. Seller and Buyer covenant and
agree to execute at Closing written notices of the acquisition of the Property
by Buyer, in sufficient copies for transmittal to each Tenant and properly
addressed to each such Tenant. Such notices shall be prepared by Seller, at
Seller’s cost and expense, and approved by Buyer, shall notify the tenant of the
sale and transfer and shall contain appropriate instructions relating to the
payment of future rentals, the giving of future notices and other matters
reasonably required by Buyer or required by law. Unless a different procedure is
required by applicable law, in which event such laws shall be controlling,
Seller agrees to transmit or otherwise deliver such letters to the Tenants
promptly after the Closing.
ARTICLE 6
TERMINATION AND DEFAULT
6.1    Buyer Default. If (a) prior to Closing Buyer fails to perform any of its
obligations or is otherwise in default hereunder, and such failure or default
continues for a period of five (5) Business Days after written notice from
Seller, then after the expiration of such five (5) Business Day period, if such
failure or default causes a material, adverse impact on Seller or the Property,
then; or (b) the sale contemplated hereby is not consummated because of a
default by Buyer in its obligation to purchase the Property in accordance with
the terms of this Agreement after Seller has performed or tendered performance
of its material obligations in accordance with this Agreement: (i) this
Agreement shall terminate; (ii) the Deposit shall be paid to and retained by
Seller as liquidated damages; and (iii) Seller and Buyer shall have no further
obligations to each other except those which survive the termination of this
Agreement. Buyer and Seller acknowledge that the damages to Seller in the event
of a breach of this Agreement by Buyer would be difficult or impossible to
determine, that the amount of the deposit plus interest represents the parties’
best and most accurate estimate of the damages that would be suffered by Seller
if the transaction should fail to close and that such estimate is reasonable
under the


26

--------------------------------------------------------------------------------




circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such breach. Buyer and Seller agree that, except as set forth in the
last sentence of this Section 6.1, Seller’s right to retain the Deposit together
with any interest and earnings earned thereon shall be Seller’s sole remedy, at
law and in equity, for Buyer’s failure to purchase the Property in accordance
with the terms of this Agreement, or if Buyer fails to perform any of its
obligations or is otherwise in default hereunder. Seller hereby waives any right
to an action for specific performance of any provisions of this Agreement. The
foregoing provisions of this Section 6.1 will not limit Seller’s right to
receive reimbursement for attorney’s fees pursuant to Section 9.8 below in
connection with any legal proceedings instituted by either party or Escrow Agent
with respect to the enforcement of this Agreement, nor waive or affect Buyer’s
indemnity obligations under this Agreement or Seller’s rights to enforce those
indemnity obligations, nor waive or affect any of Buyer’s other obligations
under this Agreement to be performed after the Closing or Seller’s rights to
enforce those obligations; and further provided, however, that in no event shall
Buyer be liable post-Closing for any representation or warranty of Buyer which
Seller knew to be false prior to Closing.
6.2    Seller’s Default. If prior to Closing Seller fails to perform any of its
obligations or is otherwise in default hereunder or willfully causes the failure
of a condition precedent pursuant to Section 5.4 hereto for the purpose of
inducing Buyer to terminate this Agreement, and such failure or default or
willful causation of a failed conditioned continues for a period of five (5)
Business Days after written notice from Buyer, then after the expiration of such
five (5) Business Day period, if such failure or default or willful causation of
a failed condition causes a material, adverse impact on Buyer or the Property,
then Buyer shall have the right to elect, as its sole and exclusive remedy, one
of the following:
6.2.1    Waive such failure and proceed to the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not limit Buyer's
right to receive reimbursement for attorney's fees pursuant to Section 9.8 below
in connection with any legal proceedings instituted by either party or Escrow
Agent with respect to the enforcement of this Agreement, nor waive or affect
Seller’s indemnity obligations under this Agreement or Buyer’s rights to enforce
those indemnity obligations, nor waive or affect any of Seller’s other
obligations under this Agreement to be performed after the Closing or Buyer’s
rights to enforce those obligations; and further provided, however, that in no
event shall Seller be liable post-Closing for any representation or warranty of
Seller which Buyer knew to be false prior to Closing; or
6.2.2    Pursue an action for specific performance to cause Seller to convey the
Property to Buyer pursuant to the terms and conditions of this Agreement; or
6.2.3    Terminate the entirety of this Agreement by notice to Seller and Escrow
Agent to that effect, to recover the full amount of the Deposit and all earnings
thereon and to receive reimbursement from Seller of Buyer’s actually incurred
out of pocket costs in conjunction with the Agreement, not to exceed $30,000.00.


27

--------------------------------------------------------------------------------




ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Improvements are damaged by casualty prior to the
Closing and either (i) the casualty results in loss or damage in an amount
valued greater than $750,000 (together, the “Threshold Limit”), or (ii) the
nature of such casualty results in a circumstance whereby any Tenant may
terminate its Tenant Lease or receive a rent abatement that would extend beyond
the Closing Date, then Buyer shall have the sole option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment without recourse or credit of any insurance proceeds payable
by virtue of such loss or damage plus a credit for any deductible under said
insurance policy; or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.
Such right must be exercised within fifteen (15) Business Days from the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right. If Buyer fails to provide notice of an election, then Buyer shall have
been deemed to elect (b) above.
7.2    Condemnation. In the event that any portion of the Property should be
condemned prior to the Closing, and the resulting loss of value to the Property
exceeds the Threshold Limit or such condemnation results in a loss of access to
the Property or the loss of parking spaces or other features necessary for the
Property to remain in compliance with all applicable zoning requirements, at
Buyer’s sole option, Buyer shall elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment without recourse or credit of any condemnation award payable
by virtue of such condemnation; or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.
In all other cases, or if Buyer elects to proceed under Section 7.2(a), Buyer
shall purchase the Property in accordance with the terms hereof (without
reduction in the Purchase Price) and Seller shall assign to Buyer at Closing all
condemnation proceeds payable as a result of such condemnation. Buyer shall be
deemed to have elected to proceed under Section 7.2(a) unless, within fifteen
(15) Business Days from written notice of the condemnation, Buyer provides
Seller with written notice that Buyer elects to terminate this Agreement
pursuant to Section 7.2(b).
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than commissions payable by Seller to
Healthcare Real Estate Capital,


28

--------------------------------------------------------------------------------




LLC (the “Broker”), are or shall be due in respect to this transaction by reason
of any agreement made or which may be alleged to have been made by Buyer or
Seller. At Closing, Seller shall pay all commissions and fees owed to the Broker
pursuant to Seller’s separate agreements with the Broker. Each party agrees to
indemnify and hold harmless the other from and against any and all claims,
demands or the cost or expense thereof, including reasonable attorney’s fees,
arising out of any broker’s commission, fee or other compensation due or alleged
to be due in connection with the transactions contemplated by this Agreement
based upon an agreement alleged to have been made or other action alleged to
have been taken by the indemnifying party.
ARTICLE 9
MISCELLANEOUS
9.1    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions contemplated herein, and it
supersedes all prior discussions, understandings or agreements between the
parties. All Exhibits and Schedules attached hereto are a part of this Agreement
and are incorporated herein by reference.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.3    Assignment by Buyer. At Closing, Buyer shall have the right to assign its
right, title and interest in and to this Agreement upon written notice to Seller
provided at least four (4) Business Days prior to the Closing Date to any third
party or third parties that is/are controlled by or under common control with
Buyer or Griffin-American Healthcare REIT IV, Inc., a Maryland corporation, and
no consent on the part of Seller shall be required for such assignment, provided
however, that any such assignment shall not relieve Buyer of its liabilities and
obligations hereunder, and provided that any such assignment must comply with
any Ground Lessor consent provisions or and shall not trigger any additional
rights of first refusal or rights of first offer as may be described in the
Ground Lease. Notwithstanding anything to the contrary contained in this
Agreement, the parties acknowledge and agree that any deliveries required by
Seller hereunder shall reference and/or be addressed to, as applicable, Buyer’s
prospective special purpose entity for the Property which shall be a Delaware
limited liability company and whose specific name shall be delivered to Seller
by written notice from Buyer promptly after formation by Buyer in the State of
Delaware and at least five (5) days prior to the Closing. Except as otherwise
provided in this Agreement, neither this Agreement nor the rights of Buyer
hereunder may be assigned or transferred by Buyer, in whole or in part to any
other party whatsoever without first obtaining Seller’s written consent, which
may be granted or withheld in Seller’s sole and absolute discretion.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.


29

--------------------------------------------------------------------------------




9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of North Carolina without regard to the
principles of conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the Business Day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-Business Day or
after 5:00 p.m. Pacific Time on a Business Day shall be deemed received on the
next Business Day. Notices shall be given to the following addresses:
To Seller:
c/o Harrison Street Real Estate Capital
71 South Wacker Drive, Suite 3575
Chicago, Illinois 60606
Attn: Stephen M. Gordon and John Brackmann
Phone: 312-376-0119 and 312-477-7967
Facsimile: 312.920.1855
E-mail: sgordon@harrisonst.com and jbrackmann@harrisonst.com

And to:
DLA Piper US, LLP
203 N. LaSalle Street, 19th Floor
Chicago, Illinois 60601-1293
Attn: Jesse Criz
Phone: 312-368-4074
Facsimile: 312-630-6341
Email: jesse.criz@dlapiper.com

To Buyer:
c/o Griffin-American Healthcare REIT IV, Inc.
4000 MacArthur Boulevard
West Tower, Suite 200
Newport Beach, CA 92660
Telephone: (949) 270-9201
Facsimile: (949) 474-0442
E-mail: dprosky@ahinvestors.com



30

--------------------------------------------------------------------------------




And with a copy to:
Moran Reeves Conn, PC
100 Shockoe Slip, 4th Floor
Richmond, Virginia 23219
Attn: Joseph J. McQuade
Telephone: (804) 864-4812
Facsimile: (804) 421-6251
E-mail: jmcquade@moranreevesconn.com

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.
9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by the party against whom
enforcement is sought.
9.12    Survival of Provisions After Closing. Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.
9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,”


31

--------------------------------------------------------------------------------




“hereinafter,” “hereof’ and “hereunder” when used in reference to this
Agreement, refer to this Agreement as a whole and not merely to a subdivision in
which such words appear, unless the context otherwise requires. The singular
shall include the plural and the masculine gender shall include the feminine and
neuter, and vice versa, unless the context otherwise requires. The word
“including” shall not be restrictive and shall be interpreted as if followed by
the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the State of
North Carolina.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that, consistent with and with a view towards preserving the
economic and legal arrangements among the parties hereto as expressed in this
Agreement, such provision shall be given force and effect to the fullest
possible extent, and that the remainder of this Agreement shall be construed as
if such illegal, invalid, unlawful, void or unenforceable provision were not
contained herein, and that the rights, obligations and interests of the parties
under the remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. After the Effective Date, Seller and its respective agents,
representatives and employees shall immediately cease all marketing of the
Property until such time as this Agreement is terminated and Seller shall not
directly or indirectly make, accept, negotiate, entertain or otherwise pursue
any offers for the sale of the Property.
9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other


32

--------------------------------------------------------------------------------




party that such party’s Exchange in fact complies with Section 1031 of the Code.
In connection with such cooperation, Seller agrees, upon request of Buyer to
“direct deed” for actual interests in the property to designees of Buyer.
9.20    Cooperation with S-X 3-14 Audit. The Seller acknowledges that Buyer
intends to assign all of its rights, title and interest in and to this Agreement
and that the assignee(s) may be affiliated with a publicly registered company
(“Registered Company”) promoted by the Buyer. The Seller acknowledges that it
has been advised that if the assignee(s) is/are affiliated with a Registered
Company, the assignee(s) may be required to make certain filings with the
Securities and Exchange Commission (the “SEC Filings”) that include financial
information for the Property (the “Financial Information”) that relates to the
most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “Stub Period”) of the Property.
In the event the assignee concludes that it requires audited financial
statements for the Property for the Audited Year and Stub Period, the assignee
shall notify Seller with a detailed memorandum from its outside attorneys
setting forth the reason Financial Information is necessary. To assist the
assignee in preparing Financial Information, the Seller covenants and agrees to
use reasonable commercial efforts to provide the assignee with the following
materials relating to the Property: (i) access to bank statements for the
Audited Year and Stub Period; (ii) rent roll as of the end of the Audited Year
and Stub Period; (iii) operating statements for the Audited Year and Stub
Period; (iv) access to the general ledger for the Audited Year and Stub Period;
(v) cash receipts schedule for each month in the Audited Year and Stub Period;
(vi) access to invoices for expenses and capital improvements in the Audited
Year and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and Stub Period; (xi) copies of
accounts receivable aging as of the end of the Audited Year and Stub Period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and Stub Period; (xii) a signed representation letter in the
form attached hereto as Exhibit “F”, and (xiii) to the extent necessary a signed
audit letter in the form attached hereto as Exhibit “G”; provided, however, the
sole responsibility of Seller with regard to (xiii) shall be to send the written
request in the form attached as Exhibit “G” to its attorneys and Seller shall
have no responsibility for the content of any response; and further provided,
however, the foregoing provision shall not relieve Seller of any responsibility
to reimburse Buyer as set forth in Section 5.4.11 above (if applicable), nor
shall it relieve Seller of liability hereunder for a breach of any of its
representations or warranties set forth in this Agreement. Notwithstanding
anything contained in the foregoing to the contrary, (A) with respect to items
(i) through (xi) above, Seller shall only be required to provide such items to
the extent that Seller maintains same in the ordinary course of its business,
and (B) Seller shall not be required to incur any out of pocket cost or expense
in complying with the requirements of this Section 9.20, and Buyer shall
reimburse Seller for its costs and expenses in providing any information
(including without limitation, photocopy costs and the reasonable fees and
expenses of its attorneys, accountants or other professional advisors). Buyer
and assignee each acknowledge and agree that any material provided by Seller
pursuant to this Section 9.20 shall not be a representation or warranty for any
purpose of this Agreement and that such material is being supplied by Seller
solely for the limited purposes for which it is intended to be used as set forth
in this Section 9.20. Furthermore, Buyer and its assignee acknowledge and agree
that Seller shall have no liability for any financial statement or SEC Filing
prepared by Buyer or its assignee from any such material.


33

--------------------------------------------------------------------------------




9.21    Post-Closing Escrow. At Closing, the Escrow Agent shall hold back a
total of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) to be
placed in escrow for a period of six (6) months after the Closing pursuant to a
mutually agreeable escrow agreement to be agreed upon on or before the day which
is five (5) Business Days prior to Closing, which funds shall be used to satisfy
surviving post-Closing obligations of Seller under this Agreement and/or any
documents executed by Seller and delivered to Buyer at Closing.
9.22    Disclosures. Seller acknowledges that Buyer’s prospective assignee(s)
is/are the subsidiary of a corporation that is or intends to qualify as a Real
Estate Investment Trust and that, as such, it is subject to certain filing and
reporting requirements in accordance with federal laws and regulations,
including but not limited to, regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Agreement or the provisions of any other existing agreement between the parties
hereto to the contrary, Buyer may publically file, disclose, report or publish
any and all information related to this transaction that may be reasonably
interpreted as being required by federal law or regulation. Except as otherwise
expressly provided herein, neither party shall make any press release or similar
public announcement with respect to the transactions contemplated hereby which
disclose the Purchase Prices, nor shall either party respond to any “CoStar”
and/or “Loopnet” inquiries.
9.23    Confidentiality. Buyer and its representatives shall hold in strictest
confidence all data and information obtained with respect to Seller or the
Property, including, without limitation, the Property Information, whether
obtained before or after the execution and delivery of this Agreement, and shall
not disclose the same to others; provided, however, that it is understood and
agreed that Buyer may disclose such data and information to the directors,
investors, direct or indirect owners, employees, lenders, consultants,
accountants, advisors and attorneys of Buyer provided that such persons are told
of the confidential nature of such materials and that Buyer shall be liable for
any breach by them of this Section 9.23; provided, further, however, that Buyer
may disclose such data and information (a) to comply with law, regulation or
judicial order (upon advice of counsel), or (b) to enforce the terms of this
Agreement. In the event this Agreement is terminated or Buyer fails to perform
hereunder, Buyer shall promptly destroy any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein. In the event of a breach
or threatened breach by Buyer or its agents or representatives of this Section
9.23, Seller shall be entitled to an injunction restraining Buyer or its agents
or representatives from disclosing, in whole or in part, such confidential
information. Nothing herein shall be construed as prohibiting Seller from
pursuing any other available remedy at law or in equity for such breach or
threatened breach. Notwithstanding anything herein to the contrary, Buyer may
issue a press release prior to Closing which includes basic information about
the square feet of the buildings, the general construction of the buildings, the
location of the Property, and the names of the Tenants and their affiliates;
provided that no such press release shall disclose the Purchase Price, the name
of Seller, or the name of Seller’s property manager. The provisions of this
Section 9.23 shall terminate at Closing but shall survive any earlier
termination of this Agreement.
9.24    Time of the Essence. Time is of the essence of this Agreement and each
of its provisions. However, whenever action must be taken (including the giving
of notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular


34

--------------------------------------------------------------------------------




date) that ends (or occurs) on a non-Business Day, then such period (or date)
shall be extended until the immediately following Business Day.
[Remainder of page intentionally left blank; signatures to follow on next
pages.]


35

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
HSRE-MINT HILL, LLC, a Delaware limited
liability company
 
 
 
 
 
 
 
By:
/s/ Steve Gordon
 
Name:
Steve Gordon
 
Its:
Authorized Signatory





[Signatures Continued on Following Page]




[Signature Page to Real Estate Purchase Agreement]

--------------------------------------------------------------------------------





BUYER:
GAHC4 MINT HILL NC MOB, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV Holdings, LP,
 
 
a Delaware limited partnership,
 
 
Its Sole Member,
 
 
 
 
 
By:
Griffin-American Healthcare REIT IV, Inc.,
 
 
 
a Maryland corporation,
 
 
 
Its General Partner,
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Danny Prosky
 
 
 
Name:
Danny Prosky
 
 
 
Title:
President and Chief Operating Officer







[Signature Page to Real Estate Purchase Agreement]

--------------------------------------------------------------------------------





CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under (a)
this Consent or otherwise unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned or (b) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED:
September 30, 2016
CHICAGO TITLE INSURANCE
COMPANY (“Escrow Agent”)
 
 
 
 
 
 
By:
/s/ Daniel Tsakonas
 
 
Name:
Daniel Tsakonas
 
 
Its:
Escrow Officer



[Signature Page to Consent and Escrow]